PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/283,532
Filing Date: 22 Feb 2019
Appellant(s): Islam et al.



__________________
Brett P. Belden, Foley & Lardner LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/16/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues that neither Baraty nor Forbes teaches “generate a smart contract corresponding to the balanced load payload in one or more blocks of the energy blockchain network, the smart contract corresponding to an agreement by two or more energy suppliers”.    The examiner conceded multiple times that neither reference explicitly shows this concept of a smart contract by two or more energy suppliers and the energy purchaser.   Appellant’s arguments in the appeal brief of 7/16/2021 individually attack each reference and point out that neither reference shows “the smart contract corresponding to an agreement by the two or more energy suppliers” but does not address, analyze, or even mention what would have been obvious based on the combination of the two references.  The rejection made final on 2/16/2021 is an obviousness rejection based on what would have been obvious to one of ordinary skill given the teachings of the disclosures of both Baraty and Forbes.
Baraty (U.S. Publication 2007/0255612) shows multiple energy providers being able to provide some of the energy to a load based on a required total load over a period of time (“An advantage of the embodiments described herein is a consumer site is capable of contracting with multiple suppliers and/or retailers simultaneously over a period of time as oppose to contracting with only one supplier or retailer over a period of time.” – paragraph 0058.)
The above disclosure of Baraty does not clarify whether the “contracting with multiple suppliers and/or retailers simultaneously” is done via single contract or multiple contracts – but it is clear that the purchasing user may contract with multiple energy providers to provide energy during the same time period.
Forbes (U.S. Publication 2017/0358041) shows smart contracts executed via blockchain for providing power between a providers and purchasers where “Smart contracts are implemented on the blockchain-based EnergyNet platform. Smart digital contracts are self-executed between different market participants on the blockchain-based EnergyNet platform. In one embodiment, the smart digital contracts in EnergyNet are similar to traditional paper-based power purchase agreements, but their terms are in a standardized form which allows them to be more easily understood and transferable to other parties (i.e., participants can buy and sell contracts)” (paragraph 0252).
The substitution of a smart contract (executed via blockchain) as shown in Forbes in place of a standard contract as used in Baraty is a direct substitution of one known method for another and would have been obvious to one of ordinary skill in the art.  This does not seem to be disputed in the appeal brief.
Appellant’s argument is that Baraty teaches only separate agreements between different energy suppliers and the energy purchaser, but does not teach generating a single contract or smart contract and therefore, even with the substitution of a smart contract of Forbes, cannot teach “the smart contract corresponding to an agreement by the two or more energy suppliers”.
It is important to note that the claim language states that the contract corresponds to an agreement “by the two or more energy suppliers” and not “an agreement between the two or more energy suppliers”.    In looking at the language of Baraty’s paragraph 0058, the examiner finds that it is not relevant whether the two energy suppliers agree between themselves to provide energy, only that they have agreed to provide an amount of energy over a time period to the energy purchaser.   Appellant argues that the smart contract must be a single contract between at least two suppliers and an energy purchaser.  The word “single” does not appear in the specification or claims.    The examiner’s position is that multiple agreements signed by multiple energy providers for the same time period with the same energy purchaser is between the energy providers themselves – each is only agreeing with the energy purchaser.   Baraty clearly states “…capable of contracting with multiple suppliers and/or retailers simultaneously over a period of time”.   Whether this contracting is done in a single contract among three or more parties or multiple contracts between each provider and the purchaser is a semantic difference that does not change the force of the contract(s) or execution thereof.
Therefore, the use of a smart contract in place of the standard contract(s) of Baraty are found to be obvious.

	Regarding claim 4, Applicant argues that Forbes does not show any of the limitations including comparing a first energy pricing of a first energy supplier of the plurality of energy suppliers of a first time period with a second energy pricing of the first energy supplier of a second time period; and detecting a difference between the first energy pricing and the second energy pricing:  and wherein the instructions further cause the one or more processors to calculate the balanced load payload responsive to detecting the difference.    Forbes shows a real time marketplace for pricing including a multitude of sellers all reporting real-time pricing.  The entire goal of Forbes is to minimize the price paid for energy over each time period.   A real-time marketplace, by definition, requires pricing from market participants in real-time and for future time periods.   Paragraph 0156 of Forbes shows the “price for electric power supply on any per unit (data center, microgrid, building (commercial or residential), facility, device, grid element, and combinations thereof) for a duration and/or at a predetermined time, and combinations thereof”.   This information on pricing is used by the purchaser, or an automated system owned 
	In a similar fashion to claim 4, claim 7 requires knowledge of an energy consumption of a building over time (first and second time periods) and calculating a difference to be used to execute the balanced load payload.  As noted above with respect to claim 4, the system of Forbes shows a real time marketplace for pricing including a multitude of sellers all reporting real-time pricing.  Forbes shows in paragraph 0227 using historical data of building consumption to generate a user profile.  This profile is used in paragraph 0231 to “generate more accurate predictive consumption data” which must include a “difference in first energy consumption and second energy consumption”.    It is this predictive consumption data that is then used to enter into contracts as shown above to maximize cost savings based on predicted future consumption in an upcoming time period.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        
Conferees:
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.